Exhibit 10.2

CELL THERAPEUTICS, INC.

2007 Employee Stock Purchase Plan

Effective as of September 27, 2007 and amended and restated as of August 24,
2009

1. Purpose. The Cell Therapeutics, Inc. 2007 Employee Stock Purchase Plan (the
“Plan”) is intended to encourage ownership of stock by employees of Cell
Therapeutics, Inc., a Washington corporation (the “Company”), and certain
affiliates, and to provide additional incentive for the employees to promote the
success of the business of the Company and any such affiliates. It is intended
that the Plan shall be an “employee stock purchase plan” within the meaning of
Section 423 of the Code.

2. Definitions. As used in this Plan, the following terms shall have the
meanings set forth below:

(a) “Base Salary” means the regular gross base salary paid to an Optionee by one
or more Participating Employers during such individual’s period of participation
in the Plan, plus any pre-tax contributions made by the Optionee to any Code
Section 401(k) salary deferral plan or any Code Section 125 cafeteria benefit
program now or hereafter established by the Company or any Related Corporation.
The following items of compensation shall not be included in Base Salary:
(i) all overtime payments, bonuses, commissions (other than those functioning as
base salary equivalents), profit-sharing distributions and other incentive-type
payments and (ii) any and all contributions (other than Code Section 401(k) or
Code Section 125 contributions) made on the Optionee’s behalf by the Corporation
or any Related Corporation under any employee benefit or welfare plan now or
hereafter established.

(b) “Beneficiary” means the person designated as beneficiary on the Optionee’s
Enrollment Form, if no such beneficiary is named or no such Enrollment Form is
in effect at the Optionee’s death, his or her beneficiary as determined under
the provisions of the Company’s program of life insurance for the employee.

(c) “Board” means the Board of Directors for the Company.

(d) “Change in Control” means any of the following:

(i) the direct or indirect sale or exchange by the shareholders of the Company
of all or substantially all of the Stock where the shareholders of the Company
before such sale or exchange do not retain, directly or indirectly, at least a
majority of the beneficial interest in the voting stock of the Company;

(ii) a merger in which the shareholders of the Company before such merger do not
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the Company;

 

1



--------------------------------------------------------------------------------

(iii) the sale, exchange, or transfer of all or substantially all of the
Company’s assets (other than a sale, exchange or transfer to one or more
corporations or other entities where the shareholders of the Company before such
sale, exchange, or transfer retain, directly or indirectly, at least a majority
of the beneficial interest in the voting stock of the corporation(s) or other
entities to which the assets were transferred).

(e) “Code” means the Internal Revenue Code of 1986, as amended, or any statute
successor thereto, and any regulations issued from time to time thereunder.

(f) “Committee” means a committee of the Board consisting of not less than two
directors of the Company who are not employees of the Company or any Related
Corporation, each appointed by the Board from time to time to serve at its
pleasure for the purpose of carrying out the responsibilities of the Committee
under the Plan. Each member of the Committee will be “disinterested” within the
meaning of Rule 16b-3 of the Securities Exchange Act of 1934, as amended. For
any period during which no such committee is in existence, all authority and
responsibility assigned to the Committee under this Plan shall be exercised, if
at all, by the Board.

(g) “Eligible Employee” means a person who is employed by any Participating
Employer on a basis under which he or she is regularly expected to render more
than twenty (20) hours of service per week for more than five (5) months per
calendar year for earnings considered wages under Code Section 3401(a).

(h) “Enrollment Form” means the Enrollment/Change Form whereby an Optionee
authorizes a Participating Employer to withhold payroll deductions from his or
her Base Salary and is otherwise in such form as the Committee may specify.

(i) “Fair Market Value” means, as of any given date, the last reported sales
price of the Stock as quoted on the Nasdaq Global Market for such date or, if
either no such sale is reported or the Stock is not publicly traded on or as of
such date, the fair market value of the Stock as determined by the Committee in
good faith based on the available facts and circumstances at the time.

(j) “Offering Commencement Date” means any date on which Options are granted
under the Plan as determined by the Committee pursuant to Section 8.

(k) “Offering Period” means a period of approximately six (6) months’ duration,
beginning on an Offering Commencement Date and ending, subject to Section 9.6,
on the last business day of the sixth calendar month ending after such date,
during which Options are granted and outstanding under the Plan pursuant to a
determination by the Committee under Section 4. The Committee shall have the
power to change the duration of Offering Periods without shareholder approval if
such change is announced prior to the relevant Offering Period or prior to such
other time period as specified by the Committee.

(l) “Offering Termination Date” means the last business day of an Offering
Period, on which Options must, if ever, be exercised.

 

2



--------------------------------------------------------------------------------

(m) “Option” means an option to purchase shares of Stock granted under the Plan.

(n) “Optionee” means an Eligible Employee to whom an Option is granted.

(o) “Option Shares” means shares of Stock purchasable under an Option.

(p) “Participating Employer” means the Company or any Related Corporation which
is designated by the Committee as a corporation whose Eligible Employees are to
receive Options as of a particular Offering Commencement Date.

(q) “Related Corporation” means any corporation which is or during the term of
the Plan becomes a parent corporation of the Company, as defined in
Section 424(e) of the Code, or a subsidiary corporation of the Company, as
defined in Section 424(f) of the Code.

(r) “Stock” means the common stock, without par value, of the Company.

(s) “Stock Purchase Agreement” means the Stock Purchase Agreement under which an
Optionee agrees to such terms and other such provisions governing his or her
participation in the Plan (not inconsistent with the Plan) as the Committee may
deem advisable.

3. Term of Plan. The Plan shall become effective upon the adoption of the Plan
by the Board, subject to the approval of the Plan by the shareholders of the
Company within 12 months of such adoption. No Option shall be granted under the
Plan on or after the twentieth (20th) anniversary of such approval but Options
theretofore granted may extend beyond that date.

4. Administration. The Plan shall be administered by the Committee, which shall
determine from time to time whether to grant Options under the Plan as of any
date otherwise qualifying as an Offering Commencement Date. The Committee shall
further determine which (if any) Related Corporation shall be Participating
Employers as of each Offering Commencement Date. The Committee shall have
authority in its discretion to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to determining the terms of Options
granted under the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. Any determination of the Committee
shall be final and binding upon all persons having or claiming any interest
under the Plan or under any Option granted pursuant to the Plan.

5. Amendment and Termination. The Board may terminate or amend the Plan at
anytime and from time to time, subject to shareholder consent as may be required
by applicable law. No termination of or amendment to the Plan may materially
adversely affect the rights of an Optionee with respect to any Option held by
the Optionee as of the date of such termination or amendment without the
Optionee’s consent. Notwithstanding the foregoing, the Board may make such
amendments to the Plan as the Board determines to be advisable and which do not
cause unfavorable accounting treatment, including changes with respect to
current Offering Periods, if the continuation of the Plan or any Offering Period
would result in financial accounting treatment for the Plan that is different
from the financial accounting treatment in effect on the date the Plan is
adopted by the Board.

 

3



--------------------------------------------------------------------------------

6. Shares of Stock Subject to the Plan. No more than an aggregate of 1,525,000
shares of Stock may be issued or delivered pursuant to the exercise of Options
granted under the Plan. Shares to be delivered upon the exercise of Options may
be either shares of Stock which are authorized but unissued or shares of Stock
held by the Company in its treasury. If an Option expires or terminates for any
reason without having been exercised in full, the unpurchased shares subject to
the Option shall become available for other Options granted under the Plan. The
Company shall, at all times during which Options are outstanding, reserve and
keep available shares of Stock sufficient to satisfy such Options, and shall pay
all fees and expenses incurred by the Company in connection therewith. In the
event of any capital change in the outstanding Stock as contemplated in
Section 9.6, the number and kind of shares of Stock reserved and kept available
by the Company shall be appropriately adjusted.

7. Eligibility. Each individual who is an Eligible Employee on any Offering
Commencement Date of any Offering Period under the Plan may enter such Offering
Period on such date, provided he or she remains an Eligible Employee and
provided, further, he or she meets all of the following requirements:

(a) Such Eligible Employee will not, after grant of the Option, own stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company or of any Related Corporation. For purposes of this
subparagraph (a), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of the Employee, and stock which the Employee
may purchase under outstanding options shall be treated as stock owned by the
Employee.

(b) Upon grant of the Option, the employee’s rights to purchase stock under all
employee stock purchase plans (as defined in Section 423(b) of the Code) of the
Company and its Related Corporations will not accrue at a rate which exceeds
$25,000 of fair market value of the stock (determined as of the grant date) for
each calendar year in which such option is outstanding at any time. The accrual
of rights to purchase stock shall be determined in accordance with
Section 423(b)(8) of the Code.

8. Offering Commencement Date. Options shall be granted on the first business
day of any calendar month which is designated by the Committee as the beginning
of an Offering Period.

9. Terms and Conditions of Options.

9.1 General. An Optionee shall be granted a separate Option on each Offering
Commencement Date for each Offering Period in which he or she participates. All
Options granted on a particular Offering Commencement Date shall comply with the
terms and conditions set forth in Sections 9.2 through 9.10.

9.2 Purchase Price. The purchase price of Option Shares shall be 85% of the
lower of (a) the Fair Market Value of the shares as of the Offering Commencement
Date and (b) the Fair Market Value of the shares as of the Offering Termination
Date.

 

4



--------------------------------------------------------------------------------

9.3 Restrictions on Transfer. Options may not be assigned, transferred, pledged,
or otherwise disposed of, except by will or under the laws of descent and
distribution. An Option may not be exercised by anyone other than the Optionee
during the lifetime of the Optionee. The Optionee shall agree in the Stock
Purchase Agreement to notify the Company of any transfer of the shares within
two (2) years of the Offering Commencement Date of those shares. The Company
shall have the right to place a legend on all stock certificates instructing the
transfer agent to notify the Company of any transfer of the shares.

9.4 Expiration. Each Option shall expire at the close of business on the
Offering Termination Date or on such earlier date as may result from the
operation of Section 9.5 or by action of the Committee taken pursuant to
Section 9.6.

9.5 Termination of Employment of Optionees. If an Optionee ceases for any reason
to be an Eligible Employee, whether due to death, retirement, voluntary
severance, involuntary severance, transfer, or the disaffirmation of a Related
Corporation with the Company, his or her Option shall immediately expire, and
the Optionee’s accumulated payroll deductions shall be returned to the Optionee
or his or her Beneficiary, as the case may be, by the Company, without interest.
For purposes of this Section 9.5, an Optionee shall be deemed to be employed
throughout any leave of absence for military service, illness, or other bona
fide purpose which does not exceed the longer of ninety (90) days or the period
during which the Optionee’s reemployment rights are guaranteed by statute or
contract. If the Optionee does not return to active employment prior to the
termination of such period, his or her employment shall be deemed to have ended
on the ninety-first (91st) day of such leave of absence.

9.6 Capital Changes Affecting the Stock. In the event that, between the Offering
Commencement Date and Offering Termination Date of an Option, a stock dividend
is paid or becomes payable in respect of the Stock or there occurs a split-up or
other increase or contraction in the number of shares of Stock without receipt
of any consideration by the Company or other change in the corporate structure
or capitalization affecting the Stock, appropriate adjustments shall be made to
(i) the maximum number and class of securities issuable under the Plan, (ii) the
maximum number and class of securities purchasable per Optionee on any one
Offering Termination Date and (iii) the number and class of securities and the
price per share in effect under each outstanding Option in order to prevent the
dilution or enlargement of benefits thereunder. In the event of a Change in
Control, the Committee, in its sole discretion, shall either (a) provide that
Options granted under the Plan shall be fully exercisable to the extent of each
Optionee’s accumulated withholdings for the Offering Period as of a date prior
to the Change in Control or (b) arrange with the surviving, continuing,
successor or purchasing corporation, as the case may be, that such corporation
assume the Company’s rights and obligations under the Plan. In the event that,
after the Offering Commencement Date, there occurs a dissolution or liquidation
of the Company, except pursuant to a transaction to which Section 424(a) of the
Code applies, each Option shall terminate, but the Optionee shall have the right
to exercise his or her Option prior to such dissolution or liquidation.

 

5



--------------------------------------------------------------------------------

9.7 Payroll Deductions. An Optionee may purchase shares under his or her Option
during any particular Offering Period by completing and returning to the Stock
Plan Administrator at least one (1) business day prior to the beginning of such
Offering Period the Stock Purchase Agreement and the Enrollment Form indicating
the percentage, in any multiple of one percent (1%) up to a maximum of ten
percent (10%), of his or her Base Salary, which is to be withheld each payroll
period. The Optionee shall not be permitted to change the percentage of Base
Salary withheld during an Offering Period. However, the Optionee may withdraw
any or all of his or her accumulated payroll deductions by submitting to the
Stock Plan Administrator a new Enrollment Form no later than one (1) business
day prior to the Offering Termination Date whereupon his or her payroll
deduction for the remainder of the Offering Period shall cease and he or she
shall not be permitted to re-enroll in such Offering Period. Any Stock Purchase
Agreement and Enrollment Form in effect for an Offering Period shall remain in
effect as to any payroll deduction amounts until withdrawn as set forth above
(in which case submission of a new Enrollment Form and Stock Purchase Agreement
shall be required for participation in a future Offering Period) or modified by
submission of a new Enrollment Form, or until the Optionee’s termination of
employment for any reason.

9.8 Exercise of Options/Excess Payroll Deductions.

(a) On the Offering Termination Date, the Optionee may purchase that number of
whole shares of Stock obtained by dividing the amount collected from the
Optionee through payroll deductions during the Offering Period ending with that
Offering Termination Date by the purchase price in effect for the Optionee for
that Offering Termination Date. However, the maximum number of shares of Stock
purchasable by any one Optionee on any Offering Termination Date shall not
exceed five thousand (5,000) shares, subject to periodic adjustments in the
event of certain changes in the Company’s capitalization. Any payroll deductions
not applied to the purchase of Stock by reason of the limitation on the maximum
number of shares purchasable by each Optionee during the Offering Termination
Date shall be promptly refunded, without interest.

(b) If the total number of shares which all Optionees elect to purchase,
together with any shares already purchased under the Plan, exceeds the total
number of shares which may be purchased under the Plan pursuant to Section 6,
the number of shares which each Optionee is permitted to purchase shall be
decreased pro rata based on the Optionee’s accumulated payroll deductions in
relation to all accumulated payroll deductions currently being withheld under
the Plan. The payroll deductions of each Participant, to the extent in excess of
the aggregate purchase price payable for the Common Stock pro-rated to such
individual shall be promptly refunded, without interest.

(c) If the number of shares purchasable includes a fraction, such number shall
be adjusted to the next smaller whole number and the purchase price shall be
adjusted accordingly. Any payroll deductions not applied to the purchase of
Stock on any Offering Termination Date because they are not sufficient to
purchase a whole share of Stock shall be held for the purchase of Stock on the
next Offering Termination Date. Accumulated payroll deductions not withdrawn
prior to the Offering Termination Date shall be automatically applied by the
Company toward the purchase of whole shares of Stock.

 

6



--------------------------------------------------------------------------------

9.9 Delivery of Stock. Except as provided below, within a reasonable time after
the Offering Termination Date, the Company shall deliver or cause to be
delivered to the Optionee a certificate or certificates for the number of shares
purchased by the Optionee. A stock certificate representing the number of shares
purchased will be issued in the Optionee’s name only, or if his or her
Enrollment Form so specifies, in the name of the employee and another person of
legal age as joint tenants with rights of survivorship. Stock shall not be
issued with respect to an Option unless the exercise of such Option and the
issuance and delivery of such Stock pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. The Optionee shall have
no rights as a shareholder in respect of shares for which he or she has not
received a certificate. Notwithstanding the foregoing, the Company may elect to
hold for the benefit of the Optionee any shares otherwise to be delivered to the
Optionee pursuant to this Section 9.9, or to deliver the same to such agent or
agents of the Company for the benefit of the Optionee as the Company may select,
for the period during which the transfer of such shares is limited by this Plan
and by Section 423 of the Code (and thereafter, until the Optionee requests
delivery of such shares of stock in writing). In that event, the Optionee shall
have all the rights of a shareholder in the shares so held by the Company or its
agent, except as limited by the restriction on transferability, from and after
the issuance of the same and the Company or its agent shall adopt reasonable
procedures to enable the Optionee to exercise such rights. In the event of the
Optionee’s death while any shares are so held, such shares shall be delivered to
the Optionee’s Beneficiary promptly following the Committee’s receipt of
evidence satisfactory to the Committee of the Optionee’s death.

9.10 Return of Accumulated Payroll Deduction. In the event that the Optionee of
his or her Beneficiary is entitled to the return of accumulated payroll
deductions, whether by reason of voluntary withdrawal, termination of
employment, retirement, death, or in the event that accumulated payroll
deductions exceed the price of the shares purchased (except if for the reason
that accumulated payroll deductions were insufficient to cover the purchase
price of one whole share of Stock), such amount shall be returned by the Company
to the Optionee or the Beneficiary, as the case may be, as soon as practicable
following the Offering Termination Date of the Offering Period in which the same
were deducted. Accumulated payroll deductions held by the Company shall not bear
interest nor shall the Company be obliged to segregate the same from any of its
other assets.

10. No Enlargement of Employment Rights. Neither the establishment or
continuation of the Plan, nor the grant of any Option hereunder shall be deemed
to give any employee the right to be retained in the employ of the Company or a
Related Corporation, or any successor to either, or to interfere with the right
of the Company or such Corporation or successor to discharge the employee at any
time.

 

7



--------------------------------------------------------------------------------

11. Tax Withholding. If, at any time, the Company or any Related Corporation is
required, under applicable laws and regulations, to withhold, or to make any
deduction of any taxes or take any other action in connection with any exercise
of an Option or transfer of shares of Stock, the Company or such Related
Corporation shall have the right to deduct from all amounts paid in cash any
taxes required by law to be withheld therefrom, and in the case of shares of
Stock, the Optionee or his or her estate or Beneficiary shall be required to pay
the Company or such Related Corporation the amount of taxes required to be
withheld, or, in lieu thereof, the Company or such Related Corporation shall
have the right to retain, or sell without notice, a sufficient number of shares
of Stock to cover the amount required to be withheld, or to make other
arrangements with respect to withholding as it shall deem appropriate.

12. Governing Law. The Plan and all Options and actions taken thereunder shall
be governed by and construed in accordance with the laws of the state of
Washington, without regard to the conflict of laws principles thereof.

 

8